Citation Nr: 1217835	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for loss of teeth including as secondary to radiation treatment for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   


FINDINGS OF FACT

1.  The Veteran was not exposed to tactical or commercial herbicide in service. 

2.  The Veteran's prostate cancer first manifested after service and is not related to any aspect of service. 

3.  The Veteran did not sustain dental trauma or loss of substance of the maxilla or mandible without loss of continuity where the lost masticatory surface cannot be restored by suitable prosthesis in service.

4.  Service dental records showed no unresolved treatment for teeth 3 and 29 at the time of discharge and no application for VA dental treatment was received within 180 days of discharge. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for lost teeth have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code 9913, 17.12, 17.161 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In July 2007 and August 2008, the RO provided notices that met the requirements.  The notices informed the Veteran of all elements to substantiate a claim for service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained VA outpatient treatment records but has not obtained medical opinions for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force fuels specialist with service at Ubon Royal Thai Air Force Base (RTAFB) from February 1967 to February 1968.  He contends that he developed prostate cancer as a result of exposure to herbicide in Thailand.  He contends that he experienced tooth loss as a consequence of radiation therapy for prostate cancer. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during such service, absent affirmative evidence to the contrary.   For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States an allied military operations in the Republic of Vietnam during the specified period; specifically 2,4-D; 2,4,5-T; and its contaminant TCDD; cacodylic acid; and percloram.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  Service department documents refer to these agents as "tactical herbicides" and are discussed in greater detail below.  

In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Prostate cancer is among those diseases for which the presumption is available if the diseases manifest to a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Exposure to Herbicide

Service personnel records showed that after initial training, the Veteran served in Air Force units at Eglin Air Force Base, Florida, Ubon Royal Thai Air Force Base, Thailand, and Dover Air Force Base, Delaware.  The Veteran does not contend and the record does not show any permanent or temporary duty in the Republic of Vietnam.  The Veteran was awarded the Vietnam Service Medal as would be appropriate for duty in Thailand at this time.  In a June 2006 claim and in a September 2009 RO hearing, the Veteran reported that he did not visit Vietnam.  Therefore the presumption of exposure to the designated herbicide is not warranted.  

Nevertheless, Department of Defense and VA documents in the record contain information on the use of the designated herbicides outside of the Republic of Vietnam.  Therefore, the Board must consider whether the Veteran was exposed to these agents on a factual basis.  

Service personnel records showed that the Veteran was assigned to the 8th Combat Support Group at Ubon RTAFB from February 1967 to February 1968 with duties as an aircraft refueler.  

In a June 2009 RO hearing, the Veteran stated that he worked on the flight line refueling fighter, cargo, and weather aircraft.  I stated that he did not handle herbicide but viewed drums of herbicide being loaded on C-130 cargo aircraft and that he may have been exposed to drum leakage.  The Veteran submitted a copy of a Board decision in another veteran's case in which the Board concluded that he was exposed to herbicide and granted presumptive service connection for a disease.   The Veteran also requested consideration of a VA Compensation and Pension Memorandum for the Record, distributed in FAST Letter 09-20 in May 2009 and included in VA Adjudication Manual M-21MR. Part IV, ii.2.C.10.rr.  

The VA Memorandum for the Record reported information obtained from the Department of Defense regarding the use of herbicides in Thailand during this era.  Tactical herbicides were sprayed in a five month period in 1964 at a Thai Army base that was not near any Royal Thai Air Force base and prior to the Veteran's arrival in country.  A Department of Defense study also reported that tactical herbicides were not used or stored in Thailand.  Commercial herbicides were used by base civil engineers for vegetation control around the perimeter.  The commercial herbicides and pesticides were approved for use by the Armed Forces Pest Control Board which was established in 1956 and authorized the use of substances approved by the Department of Agriculture and Public Health Service.  The herbicides used in Thailand were the same as those authorized for use in the United States and were not the tactical herbicides developed for use in Vietnam and for which the presumption of service connection for specified diseases is available.  Alvin L. Young, The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides, 7-12 (Dec. 2006) www.dod.mil/pubs/foi/operation_and_plans/NuclearChemicalBiologicalMatters/TacticalHerbicides (last visited May 4, 2012).  

The Board reviewed the entire text of the previously classified report prepared by the Air Force as part of Project Contemporary Historical Examination of Current Operations (CHECO) entitled "Base Defense in Thailand" dated 18 February 1973.  The report addresses the security posture of each Air Force Base in Thailand.  The authors noted that the rules of engagement at the time prevented the use of herbicides outside the perimeter and that the Base Civic Action personnel used herbicides and local labor to clear vegetation.  CHECO report, 58, 73. 

Service treatment records for the Veteran during his service in Thailand are silent for any acute or chronic respiratory or skin abnormalities.  

The Board concludes that the Veteran was not exposed to the designated tactical herbicides while serving in Thailand.  The Veteran is both competent to report viewing the loading of drums on cargo aircraft.  However, his report of viewing the loading of designated tactical herbicides is not credible as none were used or transported through bases in Thailand.  It is possible that the Veteran viewed the loading of drums of other organic compounds including the commercial herbicides used for base vegetation and insect control that are not substances for which a presumption of service connection for prostate cancer is available. 

Further, the Veteran did not have duties involving base maintenance, clearing vegetation, or security duties that would take him to the perimeter areas.  Therefore it is not credible that he had contact with the commercial herbicides that may have been used.  The great weight of credible evidence is that tactical herbicides were not used in Thailand during the Vietnam era.  The Board reviewed the decision cited by the Veteran in the case of another Airman at Ubon for which service connection was granted.  Board decisions are not precedential and are decided on the individual facts of the case.   38 C.F.R. § 20.1303 (2011).   The cited decision is distinguished from the present case because the Veteran was found to have been exposed to tactical herbicide from performing maintenance on spraying systems on aircraft that had been used in tactical spraying in Vietnam and not solely from his presence at Ubon.  Therefore, the Board concludes that the Veteran was not exposed to either tactical or commercial herbicides while serving in Thailand.  

Prostate Cancer

Service treatment records are silent for any symptoms, diagnoses, or treatment for any genitourinary system abnormalities or any form of cancer.  VA outpatient treatment records showed an elevated prostate specific antigen (PSA) test in a routine health screening in February 2006.  A biopsy in March 2006 confirmed the presence of prostate cancer.  The Veteran experienced some abnormal extended bleeding at the time of the biopsy, but subsequent testing ruled out a blood disorder.  The Veteran underwent a course of daily external beam radiation therapy at a VA Medical Center in July 2006 for 42 days from May to July 2006.  Follow-up examinations in September 2006 and November 2006 showed decreasing PSA test results.  The attending physician noted that the Veteran was doing well clinically and scheduled the next follow-up appointment in six months.  The physician made no mention of dental complications.  The Veteran has not reported any further treatment or cancer recurrence.   

VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

In this case, there is credible medical evidence of a diagnosis of prostate cancer and successful treatment but there is no lay or medical evidence indicating that the disease first manifested in service or suggesting a relationship to any aspect of service other than the Veteran's contention of a relationship to exposure to herbicide.  As the Board concludes that the Veteran was not exposed to either tactical or commercial herbicide, the second and third elements are not met and a VA opinion is not necessary to decide the claim.  

Regrettably, the weight of the credible and probative evidence demonstrates that the Veteran's prostate cancer first manifested after service and is not related to any aspect of his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tooth Loss

Service connection for compensation purposes may be granted for a dental condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  A compensable disability for traumatic loss of teeth is available if there is loss of substance of the maxilla or mandible without loss of continuity where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  
For noncompensable dental conditions, the application for treatment must be made within 180 days of discharge from service.  38 C.F.R. §§ 3.381 (a), 17.161.  

Service dental treatment records showed periodic restorative treatment for caries and periodontal disease, repair of a loose crown, and extraction of teeth 20 and 21. Teeth 3 and 29 received restoration for caries in service in 1968 with no unfinished treatment noted at the time.  There was no evidence in the dental or medical treatment records of any trauma to the teeth, face, or head.  

The Veteran submitted records of dental treatment at a university dental clinic from August 2004 to September 2008.  During this time, the Veteran received restoration of several teeth for caries, periodontal disease, endodontic procedures, crowns, and one extraction of tooth 11 in December 2006.  This tooth had previously received endodontic treatment.  Teeth 3 and 29 required endodontic treatment in 2004, 2005, 2006, and 2007 but were not extracted.  The period of time for the dental treatment was both before and after the May to July 2006 external beam radiation therapy which was not mentioned by any of the attending dentists.  Neither the Veteran nor his representative identified the date or specific teeth that are the subject of the claim nor have they suggested the relevance of the external beam radiation therapy of the prostate to the need for dental work.  

The Board refers to the criteria for providing a VA examination or opinion noted above.   Here, there is no contention by the Veteran or credible service dental or medical record evidence of dental or facial trauma or loss of unrestorable masticatory surface.  There is no suggestion that any of the post-service dental treatment was related to any aspect of service.  Therefore, a dental examination or opinion is not necessary to decide the claim. 

The Board concludes that service connection for compensation purposes is not warranted because none of the Veteran's post service dental deficiencies were the result of trauma in service nor has there been a loss of substance of the maxilla or mandible without loss of continuity where the lost masticatory surface cannot be restored by suitable prosthesis.  Service connection for the purposes of dental treatment is not warranted because there were no unrestored or unrepaired dental deficiencies at the time of discharge from service and no applications submitted for treatment within 180 days.  The Board need not consider the contended secondary relationship between external beam radiation therapy of the prostate and dental work after that procedure because service connection for prostate cancer has not been granted.  

The weight of the credible and probative evidence demonstrates that the Veteran's current cervical and lumbar degenerative disc disease first manifested many years after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for prostate cancer is denied. 

Service connection for loss of teeth is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


